Citation Nr: 0306591	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  97-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty for training from May 1983 to 
July 1983 and from June 1984 to August 1984, and periods of 
inactive duty training, including from October 14, 1994 to 
October 16, 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from that part of a March 1996 rating decision of 
the Regional Office (RO) that denied the veteran's claim for 
service connection for arthritis and fibromyalgia.  By 
decision dated in January 1999, the Board upheld the denial 
of service connection for these matters.  The veteran filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated March 16, 2001, 
granted a Joint Motion for Remand and to Stay Proceedings.  
The Board was directed to consider the provisions of the 
Veterans Claims Assistance Act.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  In February 
2002, the Board remanded the case to the RO for consideration 
of the VCAA, and to obtain additional evidence.  The case is 
again before the Board for appellate consideration.


REMAND

In the March 1996 rating action, the RO also denied the 
veteran's claim for service connection for bilateral knee 
injuries.  He was notified of this decision and of his right 
to appeal by a letter dated later that month, but a timely 
appeal was not received.  The veteran subsequently sought to 
reopen his claim for service connection for a bilateral knee 
disability.  By rating decision dated in December 2002, the 
RO concluded that the claims were reopened, but continued to 
deny service connection for a bilateral knee injury.  In 
addition, the RO denied service connection for dermatitis and 
a psychiatric disability.  The veteran was notified of these 
determinations in a letter dated December 19, 2002.  In a 
rating action dated in March 2003, the RO reopened the claim 
for service connection for a right knee injury, but denied 
the claim on the merits.  In addition, the RO held that new 
and material evidence had not been submitted to reopen the 
claim for service connection for a left knee disability.  The 
veteran submitted a notice of disagreement with the decisions 
denying service connection for dermatitis, a psychiatric 
disability, and bilateral knee injuries in March 2003.  A 
statement of the case has not been issued with regard to 
these matters.  Where a statement of the case has not been 
provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

It is asserted that the veteran incurred fibromyalgia and 
arthritis as a residual of allergic contact dermatitis which 
resulted from exposure to poison oak or ivy in service.  The 
veteran's attorney argues that, as such, the claims for 
service connection for fibromyalgia and arthritis are 
inextricably intertwined with the claim for service 
connection for dermatitis.  The Court has held that a claim 
that is inextricably intertwined with another claim which 
remains undecided and pending before VA must be adjudicated 
prior to a final order on the pending claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1990).  Accordingly, Board 
adjudication of the issues of service connection for 
fibromyalgia and arthritis will be deferred pending 
completion of the action requested below.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with regard to the issue of 
entitlement to service connection for a 
psychiatric disability.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

2.  The RO should issue a statement of the 
case with respect to the issues of service 
connection for dermatitis and a 
psychiatric disability and whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for bilateral knee injuries.  
The veteran and his representative should 
be afforded the appropriate opportunity to 
respond.  If the veteran does not respond 
to the statement of the case, the case 
must still be returned to the Board for 
adjudication of the claims for service 
connection for fibromyalgia and arthritis.  

If the veteran submits a timely substantive appeal, the 
issues of entitlement to service connection for dermatitis 
and a psychiatric disability, and whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral knee injuries should also 
be returned to the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




